Citation Nr: 1332598	
Decision Date: 10/21/13    Archive Date: 10/24/13

DOCKET NO.  10-17 225	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Whether new and material evidence has been received to reopen the claim of entitlement to service connection for hypertension and if so, whether service connection is warranted.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A-L Evans, Associate Counsel





INTRODUCTION

The Veteran served on active duty from July 1969 to March 1971, to include service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).

The issue of service connection for hypertension on the merits is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.


FINDINGS OF FACT

1.  In an April 2004 rating decision, the RO denied service connection for hypertension; the Veteran did not perfect an appeal as to that decision.

2.  Evidence associated with the claims file since the April 2004 denial and the January 2005 Statement of the Case relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim for service connection for hypertension.


CONCLUSIONS OF LAW

1.  The April 2004 rating decision is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 20.302, 1103 (2013).

2.  New and material evidence has been received to reopen the claim for service connection hypertension.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The notice requirements of the Veterans Claims Assistance Act of 2000 require VA to notify the veteran of any evidence that is necessary to substantiate all elements of his claim, as well as the evidence VA will attempt to obtain and which evidence he is responsible for providing.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); Kent v. Nicholson, 20 Vet. App. 1 (2006); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In light of the favorable determination with respect to whether new and material evidence has been submitted, and the need to remand for additional information with regard to the merits of the case, no further discussion of VCAA compliance is needed.

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

A decision of the RO becomes final and is not subject to revision on the same factual basis unless a notice of disagreement is filed within one year of the notice of decision.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2013).  If a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108 (West 2002); see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

New evidence means existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and it must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

In Shade v. Shinseki, 24 Vet. App. 110, 118 (2010), the United States Court of Appeals for Veterans Claims (Court) stated that when determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Id. at 118.  Thus, pursuant to Shade, evidence is new if it has not been previously submitted to agency decisionmakers and is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  Id. 

VA is required to review for its newness and materiality only the evidence submitted by the claimant since the last final disallowance of a claim on any basis in order to determine whether a claim should be reopened and readjudicated on the merits.  See Evans v. Brown, 9 Vet. App 273 (1996).  The prior evidence of record is important in determining newness and materiality for the purposes of deciding whether to reopen a claim.  Id.  For the purpose of determining whether a case should be reopened, the credibility of the evidence added to the record is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The Veteran's original claim for service connection for hypertension, to include as due to service-connected diabetes mellitus, was denied by the RO in an April 2004 rating decision.  The evidence of record at the time of that decision included the Veteran's service treatment records, VA treatment records, private treatment records and results from a March 2004 VA examination.  Private treatment records and the March 2004 VA examination report reflect diagnoses of hypertension.  The March 2004 VA examiner determined the Veteran's hypertension was not due his service-connected diabetes mellitus because the Veteran did not have nephropathy related to his diabetes.  In the rating decision, the RO denied the claim and noted that hypertension which is due to diabetes mellitus is most often preceded by diabetic renal disease.   The Veteran was notified of the RO's decision later that month.  The Veteran filed a Notice of Disagreement in May 2004.  Subsequently, VA treatment records were associated with the Veteran's claims file and were considered by the January 2005 Statement of the Case (SOC).  The Veteran did not perfect his appeal by filing a substantive appeal, nor was any relevant evidence received during the remainder of the appeal period.  Accordingly, the decision became final.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 3.156(b); see also Bond v. Shinseki, 659 F.3d 1362, 1367-8 (Fed. Cir. 2011); Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).

In September 2007, the Veteran submitted an application to reopen the claim for service connection for hypertension, to include as due to service-connected diabetes mellitus.  In a July 2009 rating decision, the RO declined to reopen the previously denied claim for hypertension on the basis that no new and material evidence had been submitted to show that the Veteran's hypertension was related to or aggravated by the service-connected diabetes mellitus.  The Veteran appealed this decision.

Evidence received since the April 2004 rating decision includes VA treatment records.  VA treatment records in December 2006, September 2008 and May 2009 note a history of diabetes with renal involvement, although no actual diagnosis or treatment for any renal problems is shown in these records.  Laboratory studies from December 2006 to January 2009 note normal creatinine.  Laboratory studies noted an elevated BUN on December 21, 2006, but thereafter reflect normal values through September 2008.    

Such evidence is new because it was not previously considered by the RO.  It is also material because it reveals the presence of an abnormal BUN, an indicator of kidney function.  See 38 C.F.R. § 4.115a.  This evidence, when considered with the other evidence of record, raises a reasonable possibility of substantiating the claim.  Thus, the Board finds that new and material evidence has been received and the claim for service connection for hypertension is reopened.


ORDER

As new and material evidence has been received, the claim for service connection for hypertension is reopened and to this limited extent, the appeal is granted.


REMAND

After a thorough review of the claims file, the Board finds that additional development is necessary prior to the adjudication of this claim.

The Veteran contends that his hypertension is either secondary to his service-connected diabetes mellitus or is related to his exposure to Agent Orange during his service in Vietnam.  The Veteran's service treatment records are silent for any complaints or treatment of hypertension while in service.  The Veteran's March 1971 separation examination shows a notation that the Veteran was in "excellent" health.

The Veteran's private treatment records reflect a June 1999 note from Dr. Greeling indicating that the Veteran had a history of hypertension.  A December 2000 private treatment record reflects that the Veteran had borderline hypertension.  

The Veteran was afforded a VA examination in March 2004.  The examiner diagnosed the Veteran with both diabetes mellitus, type II without nephropathy and hypertension controlled with medication.  The examiner opined that the Veteran's diagnosed hypertension was not secondary to his diabetes mellitus because he did not have nephropathy.  

VA treatment records, to include treatment in December 2006, September 2008 and May 2009, reflect a history of diabetes mellitus with renal involvement.  However, none of these records reflect an actual diagnosis of nephropathy or renal disease.  Moreover, laboratory findings reflect one instance of elevated BUN, with the subsequent testing revealing BUN and creatinine values within normal limits.  Thus, it is unclear whether the Veteran does, in fact, suffer from renal disease.  The Board finds that a VA examination and medical opinion is necessary to decide the claim. 

Ongoing medical records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).  

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to provide the names and addresses of all medical care providers who treated him for hypertension or renal disease.  After the Veteran has signed any appropriate releases, any identified records that are not duplicates of those already contained in the claims folder should be requested.  If any requested records cannot be obtained, the Veteran should be notified of such. 

In addition, obtain relevant ongoing VA treatment records dating since May 2009 from the St. Louis VA Healthcare System.

2.  The Veteran should then be scheduled for a VA hypertension examination to determine whether his current hypertension was caused by or has been aggravated by his service-connected diabetes mellitus, or is related to Agent Orange exposure.  The claims file must be provided to and be reviewed by the examiner in conjunction with the examination.  After performing all necessary tests and studies, the examiner is asked to respond to the following:

a.  Is it at least as likely as not (50 percent probability or greater) that the Veteran's hypertension is etiologically related to his exposure to Agent Orange while in service?  Please explain why or why not.

b.  Does the Veteran currently suffer from renal disease related to the service-connected diabetes mellitus?  If not, please address the abnormal BUN of 24 noted in December 26, 2006 and the notations in treatment records of a "[history] of [diabetes mellitus] with renal impairment."  Please explain the medical basis for the conclusion reached, to include why any diagnosis of renal involvement is or is not significant in determining whether the Veteran's hypertension is related to his service-connected diabetes mellitus. 

c.  Is it at least as likely as not (50 percent probability or greater) that the Veteran's hypertension was caused by his service-connected diabetes mellitus?  Please explain why or why not.

d.  If not caused by diabetes mellitus, is it at least as likely as not that the Veteran's hypertension has been permanently worsened beyond normal progression (aggravated) by the Veteran's diabetes mellitus?  If the examiner determines that the Veteran's diabetes aggravates his hypertension, the examiner should attempt to quantify the degree by which the diabetes mellitus has permanently worsened the hypertension.  Please explain the medical basis for the conclusion reached.

e.  The examiner should explain why any diagnosis of renal involvement is or is not significant in determining whether the Veteran's hypertension is related to his service-connected diabetes mellitus.  

3.  After completion of the above and any additional development deemed necessary, the issue on appeal should again be reviewed.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


